UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1471



STANLEY PERRIN,

                                           Plaintiff - Appellant,

         versus

COMMISSIONER OF PUBLIC WORKS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood. Henry M. Herlong, Jr., District
Judge. (CA-95-2021-8-20AK)


Submitted:   February 27, 1997           Decided:   March 10, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Stanley Perrin, Appellant Pro Se. Vance J. Bettis, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order entering judgment

in favor of Defendant in this action alleging racially discrimina-

tory discharge in violation of Title VII of the Civil Rights Act

of 1964, as amended. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate
judge and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Perrin v. Commissioner of Pub.
Works, No. CA-95-2021-8-20AK (D.S.C. Mar. 27, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2